Citation Nr: 0813771	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in June 2007.  

The Board notes that the veteran withdrew her appeal for the 
issue of entitlement to service connection for a 
cardiovascular disability at the time she submitted her 
substantive appeal in September 2005.  She confirmed her 
desire to withdraw the cardiovascular issue at the time of 
the Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran also alleges that her hysterectomy in 1982 was 
related to gynecological symptoms and abdominal pain that she 
had in service.  

The veteran's service medical records (SMRs) reveal that the 
veteran was seen in service with complaints of intermittent 
right lower quadrant pain worse during menstruation twice in 
November 1970.  She reported chronic right lower quadrant 
pain worse during menses again in March 1971.  She was 
assessed with questionable endometriosis or possible 
gastrointestinal disease.  She reported severe right-side 
pain in April 1971.  In June 1971 she reported a seven month 
history of right lower quadrant pain with increased vaginal 
discharge.  She was assessed with chronic pelvic inflammatory 
disease.  Finally, in February 1972 the veteran reported 
lower abdominal pain and nausea on two occasions.  She was 
assessed with questionable premenstrual cramps or pelvic 
inflammatory disease.  

VA outpatient treatment reports associated with the claims 
file reveal that the veteran was assessed with a probable 
fibroid and menorrhagia in May 1972 and underwent a dilation 
and curettage (D & C) at that time.  

Private treatment reports from Orange Park Medical Center 
dated in June 2005 reveal that the veteran's past surgical 
history included a hysterectomy and two oopherectomies.  

The veteran testified at a Travel Board hearing in June 2007.  
She reported that she began having abdominal pain and vaginal 
bleeding in service.  She said she went to sick call several 
times and was given medication or sent on her way.  The 
veteran testified that she continued to have vaginal bleeding 
after service and underwent a D & C in May 1972 at a VA 
hospital.  She indicated that she was informed that she had a 
fibroid.  Later, a private physician told her she had 
fibroids.  She stated that she had a hysterectomy in 1982 at 
a private hospital and then had her left ovary removed in 
1995 and her right ovary removed in 2002.  The veteran 
indicated she said she was not afforded a VA examination in 
order to assess her claim of service connection for residuals 
of a hysterectomy.

Given the veteran's in-service complaints, and her lay 
assertions of a continuity of symptomatology between service 
and her surgery, the Board finds that an examination is 
necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).  See also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the "may 
be associated" element under § 5103A(d)(2) is a low 
threshold). 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
VA gynecology examination.  The 
examiner should review the claims 
file, to include the veteran's 
service medical records.  The 
examiner should take a detailed 
history from the veteran.  The 
examiner is requested to provide an 
opinion as to whether the need to 
perform a hysterectomy was at least 
as likely as not related to any 
symptoms or complaints noted in 
service.  The report of examination 
must include the complete rationale 
for all opinions expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

2.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



